Citation Nr: 1637104	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  12-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for allergic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1983 to October 1986, from April 1987 to January 1995, and from May 1998 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has been transferred to the RO in New York, New York.

The Veteran originally requested a Board hearing in her August 2012 substantive appeal; however, in an April 2014 statement, the Veteran withdrew her request for a Board hearing.  The hearing request is therefore deemed withdrawn.


FINDING OF FACT

The Veteran's allergic sinusitis is characterized by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation, and no higher, for allergic sinusitis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.97 Diagnostic Codes 6522-6513 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in her February 2008 claim that her allergic sinusitis has deteriorated.  In her July 2009 notice of disagreement, the Veteran stated that she had been prescribed antibiotics three times that year.  In January 2010, the Veteran reported experiencing sinus headaches as well as pressure under her eye and behind her nose.  In her August 2012 substantive appeal, the Veteran reported that her treating physician had found polyps in her September 16, 2011 x-ray.

In April 2014, the Veteran's representative wrote that the Veteran has more than 6 non-incapacitating episodes of sinusitis and rhinitis per year that are characterized by headaches, pain, and discharge with crusting; and that not all of those episodes are documented because seeing a doctor would require driving a long distance and missing work.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A disability rating is to be assigned as of the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date.  Otherwise, it is to be assigned as of the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The earliest dates of ratings are assigned herein.

The RO has evaluated the Veteran's allergic sinusitis under 38 C.F.R. § 4.97, Diagnostic Codes 6522-6513, at 10 percent disabling throughout the appeal.

Under Diagnostic Code 6522, a 10 percent rating applies for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies when polyps are present.

Under Diagnostic Code 6513, evaluated under the General Rating Formula for Sinusitis, a 10 percent rating applies when the Veteran has one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating applies when the Veteran has three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating applies following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a 30 percent rating, but not higher, is warranted under the General Rating Formula for Sinusitis throughout the appeal.  Specifically, the Veteran is competent to report to her representative that she has more than 6 non-incapacitating episodes of sinusitis and rhinitis per year that are characterized by headaches, pain, and discharge with crusting-which the representative passed on to VA in the April 2014 VA Form 646.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Moreover, the Board finds the Veteran's observations credible in light of the internal consistency of her statements over time, their facial plausibility, and their consistency with the medical evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In that regard, the Board observes that the Veteran repeatedly sought treatment for her sinusitis, including in August 2007, February 2008, April 2008, May 2008, June 2008, January 2009, May 2009, December 2009, November 2010, October 2014, and March 2015.

The Board observes that although the July 2008 and October 2011 VA examiners did not find evidence of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, both expressly acknowledged that the Veteran's medical records and/or claims file was not available for their review.  Further, while the June 2014 VA examiner recorded that the Veteran had two such non-incapacitating episodes over the past 12 months, the Board observes that her consistent lay statements warrant greater probative weight because they are supported by both treatment records (e.g., a November 2010 VA treatment record documenting crusting) and statements from her colleague (dated September 2009) and others confirming her symptoms.

A rating in excess of 30 percent is not warranted because the Veteran has not had radical sinusitis surgery with chronic osteomyelitis, or near-constant sinusitis after repeated surgeries.

With respect to pyramiding, the Board observes that the Veteran is in receipt of a separate noncompensable rating for her sinus headaches associated with her allergic sinusitis.  As her headaches are rated noncompensable, assigning a higher disability rating for allergic sinusitis based in part on sinus headaches does not constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Likewise, the Board has assigned the Veteran a 30 percent rating under the General Rating Formula for Sinusitis because the Veteran's non-incapacitating sinusitis has existed throughout the appeal, whereas the 30 percent rating for polyps contemplated by Diagnostic Code 6522 would not be assignable until September 16, 2011.  Separate ratings under Diagnostic Code 6513 and 6522 for the same symptoms-e.g., nasal blockage and crusting-are not available because that would constitute impermissible pyramiding.  Id.

With respect to the Veteran's representative's April 2014 contention that an extraschedular rating should be assigned under 38 C.F.R. § 3.321 for her nosebleeds, the Board finds that an extraschedular rating is not warranted.  The United States Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that, although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  Although the Veteran's representative is correct that the applicable rating criteria do not contemplate nosebleeds, there is no evidence showing that the Veteran's nosebleeds present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Consequently, an extraschedular rating is not warranted.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating due to individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran expressly stated in October 2011 that she is not claiming entitlement to individual unemployability.  Consequently, a TDIU is not warranted.







ORDER

A 30 percent disability rating for allergic sinusitis is granted, subject to the applicable criteria governing the payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


